Citation Nr: 1548473	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for scleroderma, to include secondary to asbestos exposure.

2.  Entitlement to service connection for a pulmonary disorder, to include emphysema, to include as secondary to asbestos exposure and scleroderma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1978. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The medical evidence shows various pulmonary disorders in addition to emphysema.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the issue regarding entitlement to service connection for a pulmonary disorder includes not only emphysema but also other pulmonary disorders.  Moreover, the medical evidence shows that a pulmonary disorder is in part secondary to scleroderma.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Pursuant to Schroeder, the Board will consider whether the pulmonary disorder is secondary to scleroderma.  In light of the above, the issues are as stated on the first page of this remand.

In August 2015, the Veteran testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was exposed to asbestos in service.  The appellant served as a fuel-and-electrical-system repairman.  The claimant is competent to report asbestos exposure and the Board finds him credible.  Additionally, the service treatment records reflect that in September 1977 the Veteran was treated for bronchitis.  At the June 1978 separation examination, the appellant reported a history of shortness of breath and pain or pressure in the chest.  A VA examination is necessary to determine whether the scleroderma is related to asbestos exposure and whether the pulmonary disorder is related to service, to include asbestos exposure, and the scleroderma.  

The Board notes that the second request for the records from Dr. Slivers of the Medical University of South Carolina contains both a street address and a P.O. Box.  Although the March 2008 VA letter was not returned as undeliverable, the AOJ should afford the Veteran another opportunity to authorize the release of those records and to provide a single clarifying address for the location of the records.

The AOJ should obtain all records from the VA Tennessee Valley Healthcare System from August 2007 to April 2009 and from May 2012 to the present.

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his scleroderma and pulmonary disorders and obtain any identified records.  Ask the Veteran to provide a single address for the records of Dr. Slivers of the Medical University of South Carolina and attempt to obtain those records.  Regardless of the claimant's response, obtain all records from the VA Tennessee Valley Healthcare System from August 2007 to April 2009 and from May 2012 to the present.

3.  Thereafter, schedule the Veteran for a VA examination determine the nature and extent of his scleroderma and pulmonary disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a scleroderma and pulmonary disorders.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Whether it is at least as likely as not (50 percent or greater) that the scleroderma is related to his military service, to include asbestos exposure. 

(b)  Whether it is at least as likely as not (50 percent or greater) that any current respiratory disorder is related to his military service on some basis other than tobacco use, to include asbestos exposure, bronchitis in September 1977, and reporting of a history of shortness of breath and pain or pressure in the chest at the June 1978 separation examination. 

(c)  Whether it is at least as likely as not (50 percent or greater) that any current respiratory disorder was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by scleroderma.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then, readjudicate the Veteran's claims of entitlement to service connection for scleroderma and a pulmonary disorder, on a direct basis and as secondary to scleroderma.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claims file should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




